Citation Nr: 1226223	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  11-19 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

In a June 2012 videoconference hearing, the Veteran, accompanied by his representative, appeared at the RO to submit evidence and oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

Please note this appeal has been advanced on the Board's docket pursuant to   38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran testified that he served in Delta Company, 39th Armored Infantry Battalion, of the 7th Armored Division of the United States Army.  He submitted into the evidence a photocopied page from an edition of the yearbook of the 7th Armored Division, which contains a photograph of him with his graduating classmates.  The Veteran contends that he has a current bilateral hearing loss disability and tinnitus that is the direct result of his exposure - without the use of hearing protection - to acoustic trauma from the noise of weapons (reported as recoilless rifles, bazookas, and mortars) and small arms fire (i.e., rifles, machine guns, and grenades) during infantry training.  He alleges further exposure to the noise of tank cannons and tank engines, as he reportedly rode on and jumped off of tanks while engaged in infantry assault training with his armored infantry unit.  He also alleges exposure to aircraft engine noise while engaged in airborne infantry training.  In this regard, the Veteran's DD-214 Form shows that his military decorations include the Parachutist Badge and also that he was attached to the 82nd Airborne Division during active service.  The Veteran's DD-214 does not indicate that he had been deployed to Korea during active duty, and the Veteran himself has affirmed that he was not sent overseas nor did he participate in actual combat against enemy forces during service.  

The Veteran's service personnel and medical records pertaining to his period of active duty from March 1952 to March 1954 are unavailable and deemed to have been irrecoverably lost in the 1973 fire at the military records storage facility at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  (In this regard, the Veteran's claims file includes VA evidentiary development correspondence that document VA's attempts to obtain these records, including an October 2010 VA memorandum that formally determined that the Veteran's service personnel and medical records for the aforementioned period were unobtainable.)

From the available evidence, which include the aforementioned photograph of the Veteran appearing in an edition of the 7th Armored Division's yearbook and his DD-214 establishing his U.S. Army airborne infantry credentials, the Board finds that the Veteran's account of exposure to acoustic trauma from infantry weapons and small arms while undergoing combat training is not inherently implausible on its face, although at this juncture the Board declines to make any factual determinations regarding the credibility of the Veteran's statements regarding such exposure pending further development of the evidence.

The Board notes at this point that the medical records presently associated with the file include the report of VA-authorized audiograms conducted in August 2010 and April 2011, which objectively demonstrate that the Veteran has a clinical diagnosis of tinnitus and bilateral sensorineural hearing loss that meets the criteria under 38 C.F.R. § 3.385 (2011) for a hearing loss disability for purposes of VA compensation.  [For purposes of applying the laws administered by VA, 38 C.F.R. § 3.385 provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz are 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test are less than 94 percent.]  Although a negative nexus opinion addressing the Veteran's claim was presented by the examining VA audiologist who performed the April 2011 audiometric study, the Board finds that the opinion itself is too conclusive and without sufficient context or rationale to be adequate for purposes of adjudicating the present appeal.  Specifically, the opinion reads as follows:

Since the only military noise exposure was in training and since the tinnitus was first noticed over forty years after military service, it is not likely that the hearing loss and tinnitus are a result of military service.

Although the Veteran presented a general history of noise exposure in service during infantry training with no significant post-service noise exposure thereafter, the report does not indicate that the Veteran stated with sufficient emphasis to the examiner that his in-service noise exposure involved acoustic trauma from these specific sources: the explosive reports or explosions from military-grade rifles, machine guns, grenades, bazookas, mortars, recoilless rifles, and tank cannons, as well as tank and military aircraft engines.  Thusly, the current nexus opinion of record is inadequate because it is cursory and does not contemplate the etiology of the Veteran's hearing loss in the context of his significant history of exposure to specific types of acoustic trauma associated with infantry weapons, tank-mounted weapons, tank engines, and aircraft engines.  In this regard, the Veteran's representative has called attention to this evidentiary deficit at the Veteran's June 2012 Board hearing and requested that the case be remanded for a medical examination and more detailed nexus opinion.

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  A medical nexus opinion is considered adequate when it is based on consideration of an appellant's prior history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran's statements regarding his exposure to weapons fire and tank and aircraft engine noise during military training is not inherently implausible, given his established service record as an infantryman in an armored division and as an airborne-qualified paratrooper.  His assertion that onset of his hearing loss and tinnitus symptoms is related to such exposure indicates chronicity with active service.  However, due to the aforementioned deficits regarding the April 2011 nexus opinion addressing the likelihood of an association between the Veteran's current hearing loss and tinnitus with his alleged history of acoustic trauma exposure (which, for purposes of such an opinion, will be assumed to be true), the state of the evidence at the present time is insufficient to decide the claim.  Therefore, the appeal should be remanded to the AMC so that the Veteran can be scheduled for the appropriate VA medical examination to obtain an addendum nexus opinion addressing his present claims in the context of his exposure to weapons fire and military vehicle and aircraft engine noises in service. 

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a new medical examination by the appropriate specialist to determine the etiology of his hearing loss and tinnitus.  His claims file should be provided to the VA clinician for his/her review.  The specialist must state in his/her report that the Veteran's claims file was reviewed.  

Thereafter, the reviewing specialist should examine the Veteran, conducting all tests deemed appropriate, and provide opinions, with complete rationales, addressing the following:

(a.)  Is the Veteran's bilateral hearing loss at least as likely as not the result of his unprotected exposure to acoustic trauma from serving proximate to noise from recoilless rifles, bazookas, mortars, machine guns, rifles, tank-mounted cannons, tank engines, and aircraft engines while undergoing armored and airborne infantry training in service over 55 years earlier, from March 1952 to March 1954?  (For purposes of presenting the opinion, the examiner should assume as true that the Veteran served in close proximity and was regularly exposed to the noise of weapons fire, tank engine noise, and aircraft engine noise without hearing protection during the time period in question.)

(b.)  Is it at least as likely as not that the Veteran's tinnitus is the result of his exposure to acoustic trauma from serving proximate to noise from recoilless rifles, bazookas, mortars, machine guns, rifles, tank-mounted cannons, tank engines, and aircraft engines while undergoing armored and airborne infantry training in service over 55 years earlier, from March 1952 to March 1954?  (For purposes of presenting the opinion, the examiner should assume as true that the Veteran served in close proximity and was regularly exposed to the noise of weapons fire, tank engine noise, and aircraft engine noise without hearing protection during the time period in question.)  

The VA examiner should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the full benefit with respect to either claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

